Citation Nr: 1603282	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides-for accrued benefit purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1963, and from October 1963 to January 1973.  He died in June 2006.  The appellant is the Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the RO that denied service connection for the cause of the Veteran's death and for accrued benefits; and from a June 2007 determination that denied entitlement to service-connected burial benefits.  

In a January 2009 statement of the case (SOC), the RO addressed the issue pertaining to burial benefits and noted that the claim for service connection for the cause of the Veteran's death was deemed a "HAAS" case and was awaiting a final decision from a federal court.  The RO eventually issued a supplemental statement of the case in August 2014 concerning the merits of this issue.  The appellant previously had filed a substantive appeal in March 2009 that addressed service connection for cause of death.  See 38 C.F.R. § 20.202 (2015); see also Archbold v. Brown, 9 Vet. App. 124, 132-33 (1996) (holding that the issuance of a Statement of the Case was not an absolute requirement for the acceptance of a Substantive Appeal).  The Board finds that the fact that the appellant received a supplemental statement of the case instead of a statement of the case amounts to no more than harmless error and results in no prejudice to her, given the fact that the supplemental statement of the case embodies the corrective action taken to remedy the procedural defect caused by not furnishing a statement of the case for the cause of death claim in response to the notice of disagreement. Accordingly, the Board properly has jurisdiction of the cause of death claim.  

Regarding the accrued benefits claim, it is noted that the Veteran perfected an appeal as to the issue of service connection for diabetes mellitus prior to his death which was never considered by the Board prior to his death.  Although the July 2007 statement of the case concerning accrued benefits did not specifically address service connection for diabetes mellitus, the general reference to the issue as "VA Accrued benefits" and subsequent filing of a VA Form 9 in October 2007 provides the Board with jurisdiction of the claim. The appellant also submitted a statement at that time indicating that the Veteran had perfected an appeal prior to his death.

Finally, as the RO noted in the April 2015 supplemental statement of the case, the issue of an increased rating for a service-connected back condition is final based on the issuance of a September 2005 rating decision which was never appealed.  See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (	upon receiving Mrs. Taylor's application for accrued benefits and assertion of error in the decision awarding her husband disability compensation with an effective date of June 2, 1997, the Board should have reviewed his claims file to ascertain whether the claim of error had merit or not) (emphasis added).  As the appellant did not assert error in the September 2005 rating decision within one year of the issuance of the rating decision, that matter is not before the Board.  


FINDINGS OF FACT

1.  It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange in service, for accrued benefit purposes. 

2.  The Veteran died in June 2006.  The death certificate shows the immediate cause of death as acute myocardial infarction, due to or as a consequence of diabetes mellitus.  No autopsy was performed.

3.  During his lifetime, the Veteran was not service-connected for diabetes mellitus or for a heart disability. 

4.  The Veteran's diabetes mellitus, associated with in-service exposure to Agent Orange, contributed to his acute myocardial infarction that caused his death. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in service, for accrued benefit purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The Veteran's diabetes mellitus, associated with in-service exposure to Agent Orange, contributed substantially and materially to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).

3.  The criteria for service-connected burial benefits are met. 38 U.S.C.A. §§ 2307, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.1600 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the appellant if there were errors in fulfilling either duty. 

II.  Criteria for Accrued Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2015). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

In the case at hand, the Veteran died in June 2006.  A review of the record reflects that a claim for service connection for diabetes mellitus was pending on appeal at the time of the Veteran's death.  A December 2002 VA letter pertaining to his participation in the Agent Orange Registry reveals that the Veteran had been diagnosed with diabetes mellitus.  The RO denied the Veteran's claim in February 2004 on the basis that available military records confirmed the Veteran's service in the waters offshore the Republic of Vietnam, but did not show that the Veteran actually served ashore.  In November 2004, the Veteran requested that VA obtain a copy of the ship's logs, which would indicate that the ship was in port in Vietnam and that the crew was granted liberty.  A copy of the ship's logs initially was requested for verification; however, a negative reply was received in April 2005 because more details on the referred event were required to conduct a page-by-page review of deck logs.  In his substantive appeal filed in August 2005, the Veteran requested that VA obtain the "IN PORT QUARTERDECK LOGS" and "M DIVISION DUTY SECTIONS" for the months of February, March, and April 1967.  He contended that the "in port" quarterdeck logs would show that liberty was granted to go ashore in Vietnam.  Prior to VA's making any further attempt to obtain the identified records, the Veteran died in June 2006.  

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death." See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, the appellant, as surviving spouse of the Veteran, filed an informal claim for accrued benefits in July 2006; and filed a formal claim for accrued benefits in October 2006.  She thus meets the one-year regulatory requirement for filing an accrued benefits claim. 

III.  Service Connection for Diabetes Mellitus

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The appellant contends that service connection is warranted on the basis that the Veteran's diabetes mellitus is the result of exposure to herbicides in active service.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The record reflects that the Veteran was first diagnosed with diabetes mellitus in 2002, more than one year after his separation from active service.

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed diabetes mellitus, for accrued benefit purposes, may be granted on the basis that diabetes mellitus is presumed to be the result of in-service Agent Orange exposure.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.  

In addition, Agent Orange was often directly applied to the water surface from flying inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.

"Service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93.  Moreover, the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In this case, the appellant contends that the Veteran had in-country service in Vietnam while assigned to the USS Maddox (DD 731), which had docked in Vietnam and the crew was granted liberty and went ashore.  The Veteran's personnel records reflect that he served aboard the USS Maddox from October 1966 to August 1967.  His Form DD 214 reflects receipt of the Vietnam Service Medal.

Records in the Veteran's claims file include a history of the USS Maddox, revealing that the ship departed the United States in March 1964 for a tour with the Seventh Fleet; and commenced the first leg of a patrol in the Tonkin Gulf in July 1964, and then departed for the United States in September 1964.  The ship again commenced operating with the fast carriers in the Gulf of Tonkin in August 1965, alternating duty, and departed for the United States in November 1965.  Records then show that the ship left the United States in November 1966 for another deployment with the Seventh Fleet; and after a successful tour consisting primarily of providing gunfire support, arrived back in the United States in June 1967.

Records in the Veteran's claims file include a December 2003 statement from the Veteran, in which he personally stated that while aboard the USS Maddox, it docked in Vietnam and he went on liberty.  The Veteran stated that he personally was on land in Vietnam.  Here, the Veteran is competent to testify as to his experiences in active service.
    
The Board finds the Veteran's statements credible, primarily because they have remained consistent throughout the appeal.  There is no evidence to the contrary.  Moreover, his statements are supported by historical documents of the USS Maddox, showing tours for extended periods with the Seventh Fleet off the coast of Vietnam.  In this regard, VA has documentary evidence that ships operating on Vietnam's close coastal waters for extended periods, including the USS Maddox in March 1967, had crews that went ashore.  Here, the Veteran provided a lay statement of personally going ashore during his service aboard the USS Maddox in the months of February, March, and April 1967.

Lastly, the diseases listed at 38 C.F.R. § 3.309(e) generally shall have become manifest to a degree of 10 percent or more disabling at any time after service, unless otherwise noted.  Pursuant to Diagnostic Code 7913, diabetes mellitus that is manageable by restricted diet only warrants a 10 percent rating.  Here, VA records show that the Veteran was instructed in October 2005 regarding nutritional management of diabetes mellitus; and that he received a printed diet guideline, including a food guide pyramid for diabetes mellitus and a menu.

The Board finds that the evidence for and against the Veteran's assertions that he had in-country service in Vietnam is at least in equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. 

Accordingly, the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  Hence, service connection is warranted for diabetes mellitus, for accrued benefits purposes.

In reaching this decision, the Board has extended the benefit of the doubt to the appellant.  38 U.S.C.A. § 5107.
 

IV.  Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2015).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2015).

The Veteran died in June 2006.  His death certificate shows that the immediate cause of death was acute myocardial infarction, due to or as a consequence of diabetes mellitus.  No other significant conditions contributing to death but not resulting in the underlying cause are shown.  An autopsy was not performed.  

At the time of the Veteran's death, service connection was not in effect for diabetes mellitus or for a heart disability.

Here, the Board finds that an allowance is legally warranted based upon the death certificate showing that the Veteran's diabetes mellitus resulted in his death.  In essence, the evidence reflects that the Veteran died of acute myocardial infarction due to his diabetes mellitus; and that, as shown above, he is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  Hence, the overall evidence supports a link between presumed Agent Orange exposure and the acute myocardial infarction, due to or as a consequence of diabetes mellitus, that caused the Veteran's death.  There is no medical opinion to the contrary. 

In view of the foregoing, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met.

V.  Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2015).  If a Veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  


As shown above, the criteria for service connection for the cause of the Veteran's death are met.  Accordingly, service-connected burial benefits are warranted as a matter of law.


ORDER

Service connection for diabetes mellitus, for accrued benefit purposes, is granted.

Service connection for the cause of the Veteran's death is granted.

Service-connected burial benefits are granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


